 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 491 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Blumenauer (for himself, Mr. Tom Davis of Virginia, Mr. Markey, Mr. Payne, Mr. Ryun of Kansas, and Mr. Walsh) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Recognizing the achievements of the National Captioning Institute in providing closed captioning services to Americans who are deaf or hard-of-hearing. 
 
Whereas in 1979, the National Captioning Institute was founded as a nonprofit corporation with the mission of ensuring that deaf and hard-of-hearing people have access to television through the technology of closed captioning; 
Whereas during the past 25 years, the National Captioning Institute has revolutionized the way in which Americans who are deaf or hard-of-hearing participate in the world; 
Whereas the National Captioning Institute pioneered the first closed captioning television service in the world; 
Whereas the National Captioning Institute developed and implemented real-time captioning and commissioned the captioning microchip now built into most new television sets sold in the United States; 
Whereas the National Captioning Institute has encouraged American broadcasters and consumers to implement closed captioning services; 
Whereas the National Captioning Institute has produced many of the finest real-time stenocaptioners across the United States; 
Whereas the National Captioning Institute has set the highest standards of quality and performance in the closed captioning industry and has commissioned and published the first formal assessment of the quality, availability, and use of captioning services in order to improve performance throughout the industry; 
Whereas the National Captioning Institute has established the only consumer help desk in the United States dedicated to communications access issues and provides this service at no charge to the people of the United States; 
Whereas the National Captioning Institute has enabled Americans of all ages to improve their language-learning and literacy skills through closed captioning television; 
Whereas the National Captioning Institute has provided scholarships to American students who are deaf or hard-of-hearing, enabling them to pursue higher education; and 
Whereas the National Captioning Institute has continued development of the next wave of communications access technologies, including Internet captioning and a groundbreaking multi-lingual speech-recognition captioning system: Now, therefore, be it 
 
That Congress recognizes the achievements of the National Captioning Institute in providing closed captioning services to Americans who are deaf or hard-of-hearing. 
 
